DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 5/24/2022 has been entered. Claims 1, 19 are currently amended.  Claims 4, 10 have been cancelled.  Claims 1-3, 5-9, 11-20 are pending with claims 17-18 and 20 withdrawn from consideration.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 17-18 and 20 directed to inventions non-elected without traverse.  Accordingly, claims 17-18 and 20 have been cancelled.

Response to Arguments
Applicant's argument, beginning at page 5, filed on 5/24/2022, with respect to 103 rejection has been fully considered and is persuasive.  Specifically, the prior art does not teach or suggest the quenching step during the hot rolling.  The 103 rejection is withdrawn.

Allowable Subject Matter
Claims 1-3, 5-9, 11-16, and 19 are allowed.
The following is an examiner' s statement of reasons for allowance:
Independent claim 1 is directed to a method of producing an aluminum alloy product comprising the recited casting, heating, hot rolling, quenching, coiling, and heat treatment, wherein the quenching is performed during hot rolling the cast aluminum alloy.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Hajime et al (JPH05306440A), in view of Sawtell et al (US 20140000768 A1).  The previous unamended claim 1 recites quenching immediately after hot rolling or during hot rolling the cast aluminum alloy. The previous office action made a 103 rejection based on the prior art because the prior art teaches the claimed steps of casting, heating, hot rolling, quenching, coiling, and heat treatment, wherein the quenching is performed after hot rolling the cast aluminum alloy.  
The current amendment removed the option of quenching immediately after hot rolling, and limiting the quenching during the hot rolling only.  Therefore, the claimed limitation is not obvious over the prior art anymore.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 5-9, 11-16, and 19 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                           
/ROBERT S JONES JR/Primary Examiner, Art Unit 1762